Citation Nr: 0708260	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
or disorder causing epigastric pain.

2.  Entitlement to service connection for a bilateral foot 
condition.

3.  Entitlement to service connection for depression.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1957 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remands the veteran's claims for service connection 
for further development.  Although the additional delay is 
regrettable, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that she is afforded every possible consideration.  

First the Board notes that the record indicates that the 
veteran's service medical records apparently were lost due to 
the fire in 1973 at the National Personnel Records Center.  
Although efforts were made to recover and/or recreate these 
records, the current evidence of record does not show that a 
formal finding on the unavailability of service records has 
been made, or that the veteran has been contacted and 
formally notified that her service medical records are 
unavailable.  (See M21-1MR, I.1.C.5.f.)  Thus on remand, the 
claims folder should be reviewed to ensure that all efforts 
have been taken to recover and/or recreate the veteran's 
service medical records.  Once it is determined that all 
efforts have been taken and that no additional records are 
available, then a memorandum of a formal finding on the 
unavailability of service records should be prepared and the 
veteran given appropriate notice.  

Second, the veteran testified at her hearing before the Board 
in October 2006 that she had been receiving treatment at the 
VA Medical Center in Albuquerque, New Mexico, since the 
1970s, and that this treatment was for the conditions for 
which she is seeking service connection.  The earliest 
treatment records from VA in the claims folder are from 
January 2002.  The treatment records from the 1970s and 
forward may be highly probative to the veteran's claims as 
they may support her claim of continuity of symptomatology.  
In addition, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, 
the RO should seek to obtain the veteran's VA treatment 
records from the VA Medical Center in Albuquerque, New 
Mexico, from 1970 to 2001.

Third, the veteran's claim for service connection for a low 
back disability is a claim to reopen as it was previously 
denied in a June 1989 rating decision that the veteran did 
not appeal.  The Board notes that during the pendency of this 
appeal, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established additional requirements with 
respect to the content of notice for reopening claims.  On 
remand, the veteran should be given notice that complies with 
the notice requirements set forth in Kent.

Finally, the Board finds that VA examinations should be 
provided to the veteran since the only service record 
available (the separation examination report) notes the 
presence of relevant complaints, and the medical evidence 
shows the veteran has the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Provide notice that adequately explains to 
the veteran what information and evidence she 
must submit to reopen her claim of service 
connection for low back disability in 
accordance with the notice requirements in 
the Kent decision.  

2.  The claims folder should be reviewed to 
ensure thought all efforts have been taken to 
recover and/or recreate the veteran's service 
medical records.  Once it is determined that 
all efforts have been taken and that no 
additional records are available, a 
memorandum of a formal finding on the 
unavailability of service records should be 
prepared and the veteran given notice 
pursuant to the provisions of the M21-1MR.

3.  Obtain the veteran's medical records from 
the VA Medical Center in Albuquerque, New 
Mexico, for treatment related to the 
veteran's claimed conditions from 1970 to 
2001.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for psychiatric, bilateral foot, 
and gastrointestinal VA examinations.  The 
claims file should be provided to each 
examiner for review in conjunction with each 
examination.

After reviewing the file, and examining the 
veteran, all current psychiatric, foot, and 
gastrointestinal disabilities present should 
be identified.  For each diagnosed disorder, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
related to a disease or injury incurred 
during service.  In rendering such opinion, 
the examiner should consider all evidence in 
the record including the veteran's October 
1960 separation examination and any lay 
statements as to the incurrence of an injury 
or disease in service or as to continuity of 
symptomatology.

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished 
(including scheduling an examination of the 
veteran's back and obtaining an opinion as 
to the etiology of any current disability if 
the additional development accomplished 
above yields evidence of a back disorder), 
the veteran's claims should be 
readjudicated.  (The readjudication of the 
back disorder claim should contemplate the 
current posture of that claim as one which 
was previously denied in a 1989 rating 
action.)  If such action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued to the veteran.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

